Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors GS Financial Corp. We consent to the incorporation by reference in the Registration Statement of GS Financial Corp. on Form S-8 (Registration Nos. 333-139530) of our report dated March 5, 2011, except as to Note V, which is as of March 30, 2011, relating to the consolidated financial statements of GS Financial Corp., which appears in this Form 10-K. A Professional Accounting Corporation Metairie, Louisiana March 30, 2011
